Citation Nr: 1529895	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969 and July 1971 to October 1973.  The second period of service was characterized as under honorable conditions as noted in the July 2014 letter to the Veteran from the Department of Veterans Affairs (VA).  

This matter comes to the Board on appeal from a May 2006 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the VA.  Subsequently, the Board remanded this matter for additional development in December 2010.  In March 2013 the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded so that an attempt could be made to obtain additional private medical records.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and his electronic Veterans Benefits Management System (VBMS) folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the service connection claim on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  

In the July 2014 Joint Motion for Remand, the parties agreed that VA failed to adequately assure compliance with the duty to assist in obtaining private records from Y.J.K, M.D. and L.E.E., M.D.  

VBMS records subsequently added to the claims folder reflect attempts were made to obtain the above mentioned private physicians' records.  Specifically, for example, an attempt was made to obtain the Veteran's treatment records from Dr. L.E.E.'s widow as it was noted by the Veteran upon VA FORM 21-4142 that while the doctor was deceased, his wife was supposed to be in possession of the records.  The widow's phone number was provided by the Veteran, and as indicated upon a March 2012 Report of Contact (ROC), the number was called, but it was disconnected.  Further research was attempted by the RO, and it was discovered that the facility now belonged to another business.  The ROC noted that the request for the private records was closed as the information provided was invalid.  

An additional VA FORM 21-4142 reflects that the Veteran provided the address for Dr. Y.J.K.'s treatment records.  In an additional March 2012 ROC, it was noted that RO personnel called the number provided online to obtain the doctor's records.  The doctor's receptionist indicated that the records might be in storage, but it was also a possibility that they had been destroyed as they were generally only kept for a period of 7 years.  A request for the records was made and a statement was received by electronic correspondence approximately 2 weeks later that the records were unavailable as they had been destroyed.  

Current review of the record does not reflect that the Veteran and his attorney have been informed, in detail, of the actions taken to obtain identified private records, to include the reasons for lack of success.  

In an effort to fully comply with the dictates of the Joint Motion for Remand, the Board finds that the Veteran and his attorney should be informed of the steps taken to obtain the private records and the reasons that such were unsuccessful.  Additional attempts to obtain the aforementioned private records should be made if additional information is provided which reflects that such attempts would not be futile.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his attorney a letter informing them, in detail, of the steps taken by the AOJ to obtain the private records of Y.J.K., M.D., and L.E.E., M.D., and inform them they may still submit additional evidence in support of the claim, as well as further information to assist the AOJ in locating the records of Dr. K. and Dr. E., to include updated contact information for locating Dr. K.'s widow.  The March 26, 2015, letter to the Veteran and his attorney generally indicated a response to attempts to locate records had not been received.  No more specific information was provided.  Such a general letter is inadequate.

If the Veteran or attorney responds with additional information which reflects the possibility of obtaining these records, the AOJ should assist in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the appellate record, followed by appropriate adjudicative action.  If any records sought are not obtained, the RO should appropriately notify the appellant and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

